UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1275


In re:   KHALEEL ALI HILLIARD

                       Petitioner.



                 On Petition for Writ of Mandamus.
         (Nos. 1:06-cr-00156-NCT-1; 1:08-cv-00870-NCT-DPD)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Khaleel Ali Hilliard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Khaleel Ali Hilliard petitions for a writ of mandamus seeking

an order directing the U.S. Attorney’s Office for the Middle

District of North Carolina to respond to his motion to amend his

28 U.S.C. § 2255 (2012) motion.     We conclude that Hilliard is not

entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.         Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).     Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     The relief sought by Hilliard is not available by way of

mandamus because the Government was not ordered by the district

court to respond to Hilliard’s motion to amend his § 2255 motion. *

Accordingly, we deny the petition for writ of mandamus.              We

dispense   with   oral   argument   because    the   facts   and   legal




     * We note that the § 2255 motion, the Government’s motion to
dismiss, and Hilliard’s motion to amend were referred to the
magistrate judge on January 31, 2014, and no action has been taken.
However, Hilliard’s petition sought relief only from the U.S.
Attorney’s Office.

                                    2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3